Citation Nr: 0215658	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability evaluation in excess of zero 
percent for hearing loss.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for status post left first metatarsal bunionectomy 
and excision of keratosis.

3.  Entitlement to a disability evaluation in excess of zero 
percent for fracture of the right shoulder rotator cuff. 

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
December 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  


FINDINGS OF FACT

1.  The service-connected bilateral hearing loss is 
principally manifested by an average puretone threshold of 30 
decibels with a speech discrimination score of 100 percent in 
both ears.     

2. The service-connected status post left first metatarsal 
bunionectomy and excision of keratosis is principally 
manifested by complaints of pain and objective findings of 
tenderness of the first and second toes of the left foot; 
moderately severe injury of the foot has not been 
demonstrated.

3.  The service-connected fracture of the right shoulder 
rotator cuff is principally manifested by episodic 
discomfort; there is full range of motion without pain.    

4.  The veteran injured his left knee during service and 
medical evidence establishes that he currently has residual 
disability consisting of episodic discomfort and pain.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (2001).

2.  The criteria for a disability rating higher than 10 
percent for status post left first metatarsal bunionectomy 
and excision of keratosis with scar have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5279 (2001).

3.  The criteria for a disability rating in excess of zero 
percent for fracture of the right shoulder rotator cuff have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2001). 

4.  A left knee disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder. The veteran has been provided with a VA 
examination to determine the nature and extent of his 
disabilities.  The veteran did not identify any pertinent 
medical records or other evidence.  He and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a January 2002 letter, the RO notified the veteran 
of the evidence needed to substantiate his claims and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The VA notified the appellant and 
the appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Entitlement to a disability evaluation in excess of zero 
percent for bilateral hearing loss

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2001); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court of Appeals for Veteran's Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
hertz, divided by four.  38 C.F.R. § 4.85 (2001). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The RO assigned a zero percent evaluation to the veteran's 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100.

Under pertinent regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  The Board 
finds that the August 2000 VA audiological evaluation was 
conducted by a state-licensed audiologist and all necessary 
tests were performed.  

A January 2000 service examination indicates that on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
45
20
LEFT
35
50
55
55
65

In May 2000, the veteran underwent audiological testing 
again.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
45
LEFT
15
15
10
40
35

The August 2000 VA examination shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
55
LEFT
25
20
15
40
45

The average puretone threshold for the right ear was 30 
decibels and the average puretone threshold for the left ear 
was 30 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right and left 
ears.  The diagnosis was mild to moderate high frequency 
sensorineural hearing loss.  

The August 2000 VA examination shows that the veteran has an 
average puretone threshold of 30 decibels for the left and 
right ears, with 100 percent speech discrimination.  The only 
possible interpretation of this examination under the 
regulations is that the veteran's hearing loss of the left 
ear is at level I and the veteran's hearing loss in the right 
ear is at level I.  Therefore, a zero percent rating is 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).

A zero percent disability rating has been assigned by the RO 
effective from December 19, 2000, the date after the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(2001).  The Board has examined the record in order to 
determine whether a higher rating could be assigned for any 
period after that date.  However, there is no evidence that 
the veteran's service-connected bilateral hearing loss has 
been productive of higher rating at any time.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  The Board has 
identified no basis for assigning a higher rating at any 
time.

In summary, a disability evaluation in excess of zero percent 
is not warranted for the service-connected bilateral hearing 
loss, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post left first metatarsal bunionectomy 
and excision of keratosis

Pertinent Criteria

Under Diagnostic Code 5279, anterior metatarsalgia (Morton's 
disease), a 10 percent disability evaluation is assigned for 
unilateral or bilateral anterior metatarsalgia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2001). 

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability.  A 40 percent rating is assigned when the 
evidence establishes a foot injury with actual loss of the 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Factual Background

Service medical records show that in May 1996, the veteran 
underwent a bunionectomy on the left and removal of 
hyperkeratosis on the third toe on the left.  An August 1996 
service medical record indicates that the veteran had 
complaints of lateral and plantar foot pain with prolonged 
standing.  Examination revealed that gait was normal.  There 
was tenderness to palpation over the bunionectomy scar and 
plantar foot scar.  There was decreased motion of the left 
first toe.  There was no effusion.  The scars were well-
healed with good mobility.  There was 5/5 strength in flexor 
hallucis longus and extensor hallucis longus.  The assessment 
was chronic pain secondary to the bunionectomy.  Service 
medical records show that in December 1999, the veteran had 
complaints of left foot pain.  He reported having pain in the 
left first toe for one year status post left bunionectomy.  
The veteran reported having pain and a tingling sensation 
over the first metacarpophalangeal joint on the left.  There 
was achy pain in the lesser metatarsals.  It was noted that 
the veteran had prior treatment with cortisone three times.  
Examination revealed that the veteran had normal range of 
motion.  There was no crepitus.  There was normal 
dorsiflexion and plantar flexion.  X-ray examination revealed 
metatarsus primus elevatus, no fracture or dislocation were 
detected.  The impression was metatarsus primus elevatus with 
metatarsalgia at second to fifth.      

A January 2000 service examination report notes that the 
veteran had chronic left foot pain.  A February 2000 service 
record indicates that the veteran had complaints of pain in 
the left forefoot.  Examination revealed tenderness to 
palpation of the first toe at the mid-shaft to near the base 
of the toe.  There was tenderness to palpation of the second 
toe.  There was decreased range of motion of the first 
metacarpophalangeal joint.  The impression was left first 
intertarsal, bursitis versus deep peroneal nerve entrapment; 
and second intertarsal, Morton's neuroma.  An April 2000 
orthopedic clinic treatment record indicates that the veteran 
has been seen multiple times for left forefoot pain 
identified as a possible neuroma in the first and second left 
intertarsal.  Examination revealed decreased sensation along 
the lateral back of the left hallux and medial back of the 
second toe (deep peroneal nerve distribution).  There was 
tenderness to palpation plantarly on the first intertarsal.  
There was tenderness to palpation in the second and third 
intertarsals.  The impression was possible neuroma of the 
intertarsal one, two and three.  It was noted that the MRI 
was negative.   

An August 2000 VA examination report indicates that the 
veteran underwent a left bunionectomy combined with a left 
second toe tendon release as well as removal of a plantar 
wart.  The VA examination report noted that the veteran 
developed postoperative metatarsalgia and neuralgia.  The 
veteran reported using Naprosyn without much improvement and 
he continued to complain of left foot pain that was 
aggravated by use.  Physical examination revealed a well-
healed and nontender scarring consistent with the surgery 
discussed above.  The alignment of the toes was within normal 
limits.  The veteran complained of left foot pain with 
loading.  Gait was normal.  The impression was status post 
left bunionectomy, tendon release of the left second toe and 
removal of the plantar wart with continued postoperative 
pain.

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the status post left first 
metatarsal bunionectomy and excision of keratosis under 
Diagnostic Code 5279.  

A disability evaluation in excess of 10 percent is not 
available under Diagnostic Codes 5279, metatarsalgia, 
anterior (Morton's disease).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  Thus, a higher disability evaluation 
is not warranted under this diagnostic code.

The Board has explored the possibility of rating the 
veteran's disability under other diagnostic codes.  The 
veteran's left foot disability may also be rated, in the 
alternative, under the provisions of Diagnostic Code 5284, 
other foot injuries.  In order for a disability in excess of 
10 percent to be warranted under Diagnostic Code 5284, the 
evidence must establish moderately severe or severe foot 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board concludes that the symptomatology more nearly 
approximates the criteria for a moderate foot disability.  
The evidence of record shows that the veteran had complaints 
of left foot pain since the bunionectomy.  The August 2000 VA 
examination report shows that the veteran had complaints of 
left foot pain that was aggravated by use.  Service records 
show that the veteran experiences pain in the first toe on 
the left and an achy pain in the other toes.  The veteran has 
tenderness to palpation of the first and second toes.  The 
medical evidence further shows that the alignment of the toes 
was normal.  There was evidence of some decreased motion of 
the left first toe in 1996 and in April 2000.  However, in 
December 1999, the veteran had full range of motion of the 
metatarsals with normal dorsiflexion and plantar flexion.  
Despite the veteran's complaints of pain, the veteran still 
has normal gait.  

The Board finds that this symptomatology more closely 
approximates the criteria for a moderate disability under 
Diagnostic Code 5284.  The medical evidence shows that at 
times, the veteran only has some decreased range of motion of 
the first and second toes.  There is no evidence of 
moderately-severe or severe foot impairment.  The evidence 
shows that the veteran still has normal function of the foot 
and normal gait.  Consequently, a 10 disability evaluation is 
appropriate and a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5284.

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5283, malunion 
or nonunion of the tarsal or metatarsal bones.  There is no 
evidence of malunion or nonunion of the metatarsal bones.  
Consequently, a 10 disability evaluation is appropriate and a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5283.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283. 

There is no evidence of loss of use of the foot.  See 
38 C.F.R. § 4.63 (2001), loss of use of hand or foot.  The 
medical evidence of record establishes that the veteran still 
has effective function of the left foot, and would not be 
equally well served by amputation.  The veteran has normal 
gait.  Thus, the provisions of 38 C.F.R. § 4.63 are not for 
application.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.

As discussed in detail above, the veteran had normal function 
of the left foot.  Gait was normal.  There is no medical 
evidence of swelling, erythema, or deformity of the left 
foot.  There is no evidence of atrophy, weakness, 
fatigability, or incoordination of the left lower extremity.  
There is no evidence which shows that the veteran is unable 
to use his left lower extremity due to the service-connected 
left foot disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 are 
accordingly inapplicable here.

The Board acknowledges that the service medical records 
indicate that the veteran possibly has a neuroma of the 
first, second and third toes.  An April 2000 examination 
revealed decreased sensation along the lateral back of the 
hallux and the second toe which was the deep peroneal 
distribution.  The August 2000 VA examination report 
indicates that the veteran has developed post-operative 
neuralgia. 

Under Diagnostic Code 8523, impairment of the anterior tibial 
nerve (deep peroneal), a 30 percent disability rating is 
assigned for complete paralysis of the anterior tibial nerve 
with loss of dorsal flexion of the foot.  A 20 percent 
evaluation is warranted for incomplete paralysis of the 
nerve, resulting in severe impairment.  A 10 percent rating 
is warranted for incomplete paralysis resulting in moderate 
impairment.  Mild nerve impairment is noncompensable.  
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2001).  Neuralgia 
is characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, and is also rated 
on the same scale provided for injury of the nerve involved, 
with a maximum equal to moderate, incomplete, paralysis.  
38 C.F.R. § 4.124 (2001).

In the present case, a disability evaluation in excess of 10 
percent is not warranted for the service-connected left foot 
disability under Diagnostic Code 8523.  A 10 percent 
evaluation is warranted for moderate impairment of the 
anterior tibial nerve, which is the maximum rating for 
neuralgia.  See 38 C.F.R. § 4.124.  There is no evidence of 
severe impairment due to incomplete paralysis of the anterior 
tibial nerve or complete paralysis with loss of dorsal 
flexion of the foot.  The medical evidence of record shows 
that the veteran is able to dorsiflex his left foot and he 
has normal gait.  Thus, a disability evaluation in excess of 
10 percent for the service-connected left foot disability is 
not warranted under Diagnostic Code 8523.   

Separate ratings are not warranted under Diagnostic Code 5279 
and Diagnostic Code 8523.  Except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 
4.25 (2001); see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.  In the present case, the 
veteran is assigned a 10 percent evaluation under Diagnostic 
Code 5279 for postoperative pain in the left foot.  A 
separate 10 percent rating under Diagnostic Code 8523 is not 
warranted because neuralgia is pain.  See 38 C.F.R. § 4.124.  
Separate ratings for the same manifestation is prohibited.  

A 10 percent disability rating has been assigned by the RO 
effective from December 19, 2000, the date after the 
veteran's separation from service.  See 38 C.F.R. § 3.400.  
The Board has examined the record in order to determine 
whether a higher rating could be assigned for any period 
after that date.  However, there is no evidence that the 
veteran's service-connected left foot disability has been 
productive of higher rating at any time.  It appears from the 
medical evidence that the disability has remained essentially 
constant over the entire period.  The Board has identified no 
basis for assigning a higher rating at any time.

In summary, a disability evaluation in excess of 10 percent 
is not warranted, for the reasons and bases described above.  
The preponderance of the evidence is against the veteran's 
claim for a disability evaluation in excess of 10 percent for 
the service-connected status post left bunionectomy and 
excision of keratosis.  The benefit sought on appeal is 
accordingly denied. 

Entitlement to a disability evaluation in excess of zero 
percent for fracture of the right shoulder rotator cuff

Pertinent Law and Regulations

Diagnostic Code 5201, limitation of motion of the arm, 
provides that, for the major extremity, a 40 percent 
evaluation is warranted for limitation of motion of the major 
arm to 25 degrees from the side.  A 30 percent disability 
evaluation is warranted for limitation of motion of the arm 
midway between the side and shoulder level.  A 20 percent 
evaluation is warranted if arm motion is limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001). 

Under Diagnostic Code 5202, impairment of the humerus, a 20 
percent evaluation may be assigned for malunion of the 
humerus of the major upper extremity with moderate deformity 
or recurrent dislocation at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 30 percent evaluation requires malunion of the 
humerus of the major upper extremity with marked deformity or 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation requires fibrous union of the humerus.  A 
60 percent evaluation requires nonunion of the humerus (a 
false, flail joint).  An 80 percent evaluation requires loss 
of the head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2001).  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001).

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a compensable disability 
evaluation for the fracture of the right shoulder rotator 
cuff under Diagnostic Code 5201.  

Initially, the Board notes that the right upper extremity is 
the veteran's major extremity.  Service records show that 
upon examination in January 2000, the upper extremities were 
normal.  The medical evidence shows that on VA examination in 
August 2000, the veteran had full, painless range of motion 
with 180 degrees of anterior flexion and abduction and 
internal and external rotation to 90 degrees.  There was no 
point tenderness or soft tissue swelling.  The August 2000 VA 
examination report indicates that the impression was status 
post right shoulder injury with avulsion fracture, resolved 
with continued episodic discomfort and normal examination. 

The Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 5201 because the veteran has 
full range of motion of his right arm and shoulder.  See 38 
C.F.R. § 4.71, Plate I.  Although the veteran has complaints 
of episodic discomfort, the most recent examination of the 
right shoulder was normal.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected right shoulder 
disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence shows that the veteran experiences episodic 
discomfort.  Upon VA examination in August 2000, range of 
motion of the right arm was painless.  The examination was 
normal.  There is no objective evidence that the veteran 
experiences pain which causes additional limitation of motion 
or any additional disability or additional functional 
impairment.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Thus, 
the Board finds that the evidence of record establishes that 
the veteran's right shoulder disability does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The veteran's right shoulder disability may be rated, in the 
alternative, under Diagnostic Code 5202, impairment of the 
humerus.  The Board finds that a compensable evaluation is 
not warranted under Diagnostic Code 5202.  A March 1992 
service X-ray examination report reflects findings of an 
ossification in the region of the rotator cuff immediately 
adjacent to the humeral head.  It was noted that this finding 
possibly reflected an avulsion fracture, calcific tendonitis, 
or subacromial bursitis.  There was no evidence of malunion 
of the humerus upon X-ray examination in 1992.  The most 
recent VA examination in August 2000 indicates that the right 
shoulder was normal.  There is no evidence of moderate 
deformity of the right shoulder.  Thus, the Board finds that 
a compensable evaluation is not warranted under Diagnostic 
Code 5202.  

The Board has examined the other diagnostic codes pertinent 
to the right shoulder. Diagnostic Code 5200, ankylosis of the 
scapulohumeral articulation is not for application since the 
veteran had full range of motion of the right shoulder and 
arm and there is no evidence of ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2001).  Diagnostic Code 5203, 
impairment of the clavicle or scapula, is not for application 
because there is no evidence of impairment of the clavicle or 
scapula.  The August 2000 VA examination report indicates 
that examination of the right shoulder was normal.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001).

A zero percent disability rating has been assigned by the RO 
effective from December 19, 2000, the date after the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(2001).  The Board has examined the record in order to 
determine whether a higher rating could be assigned for any 
period after that date.  However, there is no evidence that 
the veteran's service-connected right shoulder disability has 
been productive of higher rating at any time.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  The Board has 
identified no basis for assigning a higher rating at any 
time.

In summary, a disability evaluation in excess of zero percent 
for the service-connected fracture of the right shoulder 
rotator cuff is not warranted, for the reasons and bases 
described above.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of zero percent for the 
service-connected fracture of the right shoulder rotator 
cuff.  The benefit sought on appeal is accordingly denied.   

Service connection for a left knee disability

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Analysis

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for a left knee disability.   

The medical evidence of record establishes that in service, 
the veteran was treated for left knee pain in service in 
1986, 1988, and 1989.  A February 1986 service medical record 
indicates that the veteran injured his left knee while in an 
obstacle course.  The veteran had swelling, tenderness and 
limited range of motion.  The assessment was acute soft 
tissue injury, mild.  Service medical records show that in 
March 1989, the veteran had complaints of left knee pain and 
tenderness to palpation of the medial collateral ligament.  
An undated X-ray examination report indicates that the 
veteran had trauma to the knee that day and he had surgery 
five months prior.  X-ray examination of the left knee 
revealed no significant abnormalities.  The Board notes that 
although the veteran asserts that he had knee surgery in 
service, a report of knee surgery is not associated with the 
service medical records.  However, a December 1991 service 
orthopedic clinic record indicates that the veteran reported 
having a long history of left knee pain.  The veteran 
reported that he had his left knee scoped about three years 
ago.  The examiner indicated that the veteran had a possible 
lateral meniscus tear.  The examiner ordered physical therapy 
and indicated that if this did not resolve in four to six 
weeks, an MRI would be ordered.  A December 1991 X-ray 
examination revealed that the left knee was normal.  A 
January 2000 service examination report indicates that 
examination of the lower extremities was normal.  However, 
the report notes that the veteran had knee problems off and 
on for the last five years and that the veteran had a 
"broken" knee in 1986.  A February 1994 service examination 
report indicates that examination of the lower extremities 
was normal.    

The medical evidence shows that soon after the veteran's 
separation from service, upon VA examination in August 2000, 
the veteran had complaints of pain in the left knee and the 
examiner noted that the veteran had episodic discomfort.  The 
VA examination report noted that the knee pain had been 
present since approximately 1987.  

Therefore, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim, and a 
grant of service connection for residuals of a left knee 
injury is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for residuals of a 
left knee injury is granted. 



ORDER

Entitlement to a disability evaluation in excess of zero 
percent for bilateral hearing loss is denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post left first metatarsal bunionectomy 
and excision of keratosis is denied.  

Entitlement to a disability evaluation in excess of zero 
percent for fracture of the right shoulder rotator cuff is 
denied.  

Entitlement to service connection for a left knee disability 
is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

